DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f). The certified copies for AU2014902471 and AU2013905033 have been received in Application No. 14/575756.  The certified copy for AR20140104761 have been received in Application No. 14/975333.
Claim Objections
Claim 2 is objected to because of the following informalities:  there is an instance in the claim where the strike through appears to delete the comma as set out below.  

    PNG
    media_image1.png
    89
    552
    media_image1.png
    Greyscale

 Appropriate correction is required.
Response to Amendment
The amendment to claims 1 – 3, and new claims 21 - 29, submitted June 21, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 11 - 13, filed June 21, 2022, with respect to the rejection of claims 1, 2 and 3 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1, 2 and 3 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 13 - 14, filed June 21, 2022, with respect to the rejection of claim 1 under statutory type double patenting as the same invention as that of claim 1 of prior US Patent No. 9,725,399, have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claim 1 under statutory type double patenting as the same invention as that of claim 1 of prior US Patent No. 9,725,399, has been withdrawn. 
Applicant’s arguments, see page 14, filed  June 21, with respect to the rejection(s) of claim(s) 1 - 3 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 35 of US Patent No. 9,725,399 have been fully considered and are persuasive in view of the claim amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 35 of US Patent No. 9,725,399 as set out below.
Applicant’s arguments, see pages 14 - 15, filed June 21, 2022, with respect to the rejection of claims 1, 2 and 20  on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of US Patent No. 10,899,992, have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1, 2 and 20  on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of US Patent No. 10,899,992, has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 33 of U.S. Patent No. 9,725,399 (‘399). Although the claims at issue are not identical, they are not patentably distinct from each other because the both generally reading on the following:
Extracted plant lipid, comprising fatty acids in an esterified form, the fatty acids comprising oleic acid, palmitic acid, 6 fatty acids which comprise linoleic acid (LA), ω-3 fatty acids which comprise a-linolenic acid (ALA), and docosahexaenoic acid (DHA), stearidonic acid (SDA), eicosapentaenoic acid (EPA), docosapentaenoic acid (DPA) and eicosatetraenoic acid (ETA), wherein the level of palmitic acid in the total fatty acid content of the extracted lipid is between 2% and 16% by weight, wherein myristic acid is either absent from the extracted lipid or present at a level of less than 1% by weight in the total fatty acid content of the extracted lipid and wherein the level of DHA in the total fatty acid content of the extracted lipid is between 20.1% and 35% by weight.
The difference between the instantly claimed invention and that of ‘399 is the ‘339 teaches: “optionally one or more of stearidonic acid (SDA), eicosapentaenoic acid (EPA), docosapentaenoic acid (DPA) and eicosatetraenoic acid (ETA)”.
However, claim 2 xv) of ‘399, SDA, EPA and ETA are present in the extracted plant lipid.  Also, the plant lipid of the instantly claimed invention and ‘399 has one of more of the following features:
	i) the level of palmitic acid in the total fatty acid content of the extracted plant lipid is between  3% and 10% by weight,
ii) the level of myristic acid (C14:0) in the total fatty acid content of the extracted plant lipid is 0.1% by weight,
iii) the level of oleic acid in the total fatty acid content of the extracted plant lipid is between 1% and 30% by weight,
	iv) the level of linoleic acid (LA) in the total fatty acid content of the extracted plant lipid is between 4% and 35% by weight, 
	v) the level of a-linolenic acid (ALA) in the total fatty acid content of the extracted plant lipid is between 4% and 40% by weight, 
vi) the extracted plant lipid comprises a level of y-linolenic acid (GLA) in the total fatty acid content of the extracted plant lipid of less than 4% by weight, 
	vii) the level of stearidonic acid (SDA) in the total fatty acid  content of the extracted plant lipid is less than 10% by weight, 
	viii) the level of eicosatetraenoic acid (ETA) in the total fatty acid content of the extracted plant lipid is less than 6% weight,
	ix) the extracted plant lipid comprises a level of eicosatrienoic acid (ETrA) in the total fatty acid content of the extracted plant lipid of less than 4% by weight,
	x) the level of eicosapentaenoic acid (EPA) in the total fatty acid content of the extracted plant lipid is less than 4% by weight,
	xi) the level of docosapentaenoic acid (DPA) in the total fatty acid content of the extracted plant lipid is less than 4% by weight,
	xii) the level of DHA in the total fatty acid content of the extracted plant lipid is between 21% and 35% by weight,
xiii) the level of total saturated fatty acids in the total fatty acid content of the extracted plant lipid is between 4% and 25% by weight, 

xiv) the level of total monounsaturated fatty acids in the total fatty acid content of the extracted plant lipid is between 4% and 40% by weight,
xx) the ratio of total ω6 fatty acids: total ω3 fatty acids in the fatty acid content of the extracted plant lipid is between 0.1 and 1,
	xxi) the extracted plant lipid comprises a ratio of new ω6 fatty acids: new ω3 fatty acids in the fatty acid content of the extracted plant lipid of less than 0.5,
	xxii) the fatty acid composition of the extracted plant lipid is based on an efficiency of conversion of ALA to DHA of 22% and 70%,
xxiii) the total fatty acid in the extracted plant lipid has less than 1.5% C20:1 by weight,
	xxiv) the triacylglycerol (TAG) content of the extracted plant lipid is at least 90% by weight,
xxv) the extracted plant lipid comprises less than 10% by weight free (non-esterified) fatty acids and/or phospholipid,
	xxvi) at least 70% of the DHA esterified in the form of TAG is in the sn-1 or sn-3
position of the TAG,
xxvii) the most abundant DHA-containing TAG species in the
extracted plant lipid is DHA/18:3/18:3 (TAG 58:12), and
	xxviii) the lipid comprises tri-DHA TAG (TAG 66:18).
The difference between ‘399 and the instantly claimed invention is that it does not teach the invention with particularity so as to amount to statutory double patenting as being the “same invention”.  The term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  To be an identical invention (See M.P.E.P. §2131: "[t]he identical invention must be shown in as complete detail as is contained in the ...claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, the recited claims of the instant application and those of ‘399 are not mutually exclusive and thus not patentably distinct since the plant lipid of the instant invention encompasses the plant lipid of ‘399. 
Allowable Subject Matter
Claims 19 - 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622